DETAILED ACTION
In the Non-Final Rejection mailed 12/7/2020, claims 1-13 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments to the specification and abstract filed 2/16/2021 are acceptable for entry.
Response to Amendment
The amendment to the claims filed 2/16/2021 has been entered:
Claims 2 and 11 are cancelled.
Claims 1, 3-10, and 12-13 are active.
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Hamalian fails to disclose the limitations that the biasing device is configured to bias the arm in a first direction to push the supporter against the flying object when the supporter contacts the flying object and that the biasing device is configured to rotate the arm in the first direction to move the supporter toward the inner wall of the tube when the flying object leaves the supporter, the examiner respectfully disagrees. Col. 4 lines 3-6 of Hamalian disclose that the links of the railcars are spring-loaded to aid in quickly moving the missile-engaging structure out of the way of the missile. As shown in Fig. 1a of Hamalian, the supporter is in direct contact with the flying object prior to movement of the flying object. Although the railcars are held in this position by the locking device, the springs would still be acting on the missile engaging structure at this time. As shown in Fig. 3a-3b, upon the missile being launched and leaving the supporter, the engaging structure moves forward (arrow 310) in the same direction as the missile and downward (312) away from the missile. The springs, as described, bias the engaging structure downward toward the inner tube away from the missile at .
Claim Objections
Claim 12 is objected to because of the following informalities: The phrase “plurality of” should be inserted before “rails” in line 9 and “guides” in line 10. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamalian et al. (US 8256339), herein referenced ‘Hamalian’.
Regarding claims 1 and 12-13, Hamalian discloses a launch tube (10) comprising: 
a tube (12) configured to store a flying object (16); 
a plurality of rails (42) fixed on an inner wall (12w) of the tube and configured to contact the flying object (Fig. 1b); and 
a plurality of guides (20) on the inner wall of the tube (Fig. 1a);
a first (212-220, 20b2) of the plurality of guides is configured to contact the flying object;
the first of the plurality of guides is configured to evacuate from a movement region of the flying object when the flying object moves to leave the first of the plurality of guides (col. 3 lines 24-49);

the biasing device is configured to bias the arm in a first direction (312) to push the supporter against the flying object when the supporter contacts with the flying object (Fig. 3a; col. 3 lines 24-31; col. 4 lines 3-6); and
the biasing device is configured to rotate the arm in the first direction to move the supporter toward the inner wall of the tube when the flying object leaves the supporter (Fig. 3b; col. 3 lines 31-48; col. 4 lines 3-6).
Regarding claim 3, Hamalian discloses wherein the supporter is configured to contact a protruding section (40) on a surface of the flying object, the protruding section extending in a progressing direction (Fig. 1a) of the flying object (Figs. 1a and 1b; via at least rail structure 32, tube 12, and rail 42).
Regarding claim 4, Hamalian discloses wherein the supporter is configured to contact a dorsal fin (40) of the flying object (Figs. 1a and 1b; via at least rail structure 32, tube 12, and rail 42), and the biasing device is configured to rotate the arm to move the supporter toward a tip (Figs. 1a and 1b) of the dorsal fin when the dorsal fin leaves the supporter (Figs. 2a, 3a, and 3b; col. 3 lines 31-48).
Regarding claim 6, Hamalian discloses wherein the arm is inclined in a progressing direction of the flying object (Figs. 1a and 3a).
Regarding claim 7, Hamalian discloses wherein a contact point line segment which links a contact point (Fig. 3a; flying object contacts supporter at 218) between the supporter and the flying object when the first guide contacts the flying object and a rotation axis (Fig. 3a; 2081) of the arm (Fig. 3a; contact point line segment extends between 218 and 2081), 
1 which extends in the z direction) which is orthogonal to the rotation axis of the arm and passes through the contact point (Fig. 3a; contact point intersection line extends along the horizontal x-axis through contact point 218), and
an angle between the contact point line segment and the contact point intersection line is smaller than 90 degrees (Fig. 3a; angle between previously described contact point line segment and previously described contact point intersection line is shown to be less than 90 degrees).
Regarding claim 8, Hamalian discloses wherein the tube has an opening (34b; Fig. 2a) and a separation wall (210) detachable to the opening; and
a second (212-220; 20b4) of the plurality of guides is on the separation wall (Figs. 1b and 2c; col. 2 lines 39-40).
Regarding claim 9, Hamalian discloses wherein at least one of the plurality of guides is configured to be slidable on the inner wall when the flying object is stored in tube (col. 3 lines 24-28) and wherein the at least one of the plurality of guides is fixed on the inner wall when the flying object is launched from the tube (col. 3 lines 28-31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hamalian et al. (US 8256339) as applied to claim 4, above, and further in view of Hallgren (US 7690289), herein referenced ‘Hallgren’.
Regarding claim 5, Hamalian discloses wherein a direction of a rotation axis of the arm (208; Figs. 1a, 2b, and 3) is different from a progressing direction of the flying object (Figs. 1a; along axis 8), but does not expressly teach wherein an angle between a first direction and a second direction is larger than 30 degrees and smaller than 55 degrees, wherein the first direction is orthogonal to the direction of the rotation axis of the arm and the progressing direction of the flying object, and the second direction is normal to a tangential plane of the flying object and the supporter. 
Hallgren teaches a missile launcher (Fig. 3) for launching a missile (10) in a progressing direction (-x direction in Fig. 3), the launcher including a guide (27) having a support (24) at the end of an arm (19) which rotatable about a rotation axis (30) extending in a direction different from the progressing direction (rotation axis direction extends in the -z direction in Fig. 3), wherein a first direction is orthogonal to the direction of the rotation axis of the arm and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the guide of Hamalian to have an angle between the first direction and the second direction which is larger than 30 degrees and smaller than 55 degrees as taught by Hallgren so that striking the angled surface of the missile when launched causing the guide to swing clear of the missile (Hallgren; col. 2 lines 41-46).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamalian et al. (US 8256339) as applied to claim 1, above, and further in view of C. C. Lauritsen et al. (US 2458476), herein referenced ‘Lauritsen’.
Regarding claim 10, Hamalian discloses wherein at least one of the plurality of guides is positioned on the inner wall of the tube (Fig. 1a), but does not expressly teach wherein the tube has a door opening to an outside direction of the tube and configured to open when the flying object is being stored in the tube and close after the flying object is stored in the tube.
Lauritsen teaches a launch tube (12) with a plurality of guides (27) and a plurality of rails (25-26), wherein the launch tube (12) comprises a door (15) over an opening (14), the door opening to an outside direction of the tube (via hinge 16; Fig. 5), wherein the door opens when 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the tube of Hamalian to have a door covering an opening in the tube as taught by Lauritsen in order to provide an area into the which the flying object may be received within the tube (Lauritsen; col. 2 lines 6-8) and to securely cover that area once the flying object is inserted into the tube (Lauritsen; col. 2 lines 16-18).
Conclusion
Claims 1, 3-10, and 12-13 are rejected. Claims 2 and 11 are cancelled.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641


																/STEPHEN JOHNSON/                                                                                                         Primary Examiner, Art Unit 3641